SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

691
CA 10-00436
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, GORSKI, AND MARTOCHE, JJ.


WALDEMAR H. JURKOWSKI, BY EDWARD C. COSGROVE,
GUARDIAN OF HIS PERSON AND PROPERTY,
PLAINTIFF-APPELLANT,

                      V                              MEMORANDUM AND ORDER

SHEEHAN MEMORIAL HOSPITAL, DEFENDANT-RESPONDENT,
ET AL., DEFENDANTS.
(APPEAL NO. 3.)


EDWARD C. COSGROVE, BUFFALO (PHILIP H. MAGNER, JR., OF THE FLORIDA
BAR, ADMITTED PRO HAC VICE, OF COUNSEL), FOR PLAINTIFF-APPELLANT.

ROACH, BROWN, MCCARTHY & GRUBER, P.C., BUFFALO (JOSEPH V. MCCARTHY OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (Joseph
D. Mintz, J.), entered January 21, 2010 in a medical malpractice
action. The judgment, inter alia, dismissed the second amended
complaint against defendant Sheehan Memorial Hospital.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Jurkowski v Sheehan Mem. Hosp. ([appeal No.
1] ___ AD3d ___ [June 17, 2011]).




Entered:    June 17, 2011                          Patricia L. Morgan
                                                   Clerk of the Court